Title: From George Washington to Jacob Van Vleck, 14 June 1797
From: Washington, George
To: Van Vleck, Jacob



Revd Sir,
Mount Vernon 14 June 1797

It is with regret I find myself under the necessity of being an apologist for others.
Until lately I had no other expectation, or wish, than that the two misses (my nieces and cousin to each other) were preparin for their journey to the establishment at Bethlehem. But I am informed that one of them (Maria Washington) on whose acct the first application was made, is in very declining health (in short that she is in a consumption) and therefore adjudged by her Aunt, with whom she lives, to be unfit for the change which had been contemplated

—and as a principal inducement to the other’s (daughter to Colo. Ball) going, was that they might continue together, I have been advised (both living at a considerable distance from me) that, under the circumstances I have related, it is not intended now, to send either.
I hope, as it always appeared to me that your consent to admit these girls at the time you did, the School being full—was matter of favour, for which I felt the obligation, that no inconvenience will result from the change which has taken plac⟨e.⟩ With very great esteem & respect I am—Revd Sir, Yr obedit & Obliged Hble Ser⟨vt⟩

Go: Washington

